Citation Nr: 1015769	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  09-05 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for depression as secondary 
to service connected bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel



INTRODUCTION

The Veteran had active duty service from February 1984 to 
April 1988 and November 1988 to November 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2008 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran was afforded a September 2009 
videoconference hearing before the undersigned Veterans Law 
Judge.  The hearing transcript is associated with the record.  


FINDING OF FACT

The competent medical evidence does not show that the 
Veteran's depression is etiologically related to service or 
service connected hearing loss. 


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
depression are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.


Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).  
Additionally, certain disabilities will be presumed to have 
been incurred during service, if the disability is manifested 
to a compensable degree within a year following separation 
from service.  38 C.F.R. §§ 3.307, 3.309.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Gober, 10 Vet. App. 488, 494- 97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, supra. at 495-96; 
see Hickson v. West, 12 Vet. App. 247, 253 (1999) (lay 
evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr, supra.; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, supra. (lay person 
may provide eyewitness account of medical symptoms).

The Board may not reject the credibility of the Veteran's lay 
testimony simply because it is not corroborated by 
contemporaneous medical records.  Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006).


"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, supra. at 496 (citing 
Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra. (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  Any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  38 
C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  

Evidence

The Veteran contends that his depression is secondary to 
service connected hearing loss; or in the alternative, the 
depressive symptoms initially manifested during service and 
were not apparent until years later.  See September 2009 
videoconference transcript.  Service treatment records do not 
show any complaints or treatment for any psychiatric 
symptoms.

As part of his claim, the Veteran submitted several medical 
articles suggesting an etiological relationship between 
hearing loss and depression.  

The record shows that the Veteran sought private treatment 
for his depressive symptoms from January 2008 to July 2008.  
Private healthcare providers diagnosed depression and noted 
that the Veteran experienced multiple stressful events.  


The Veteran submitted a July 2008 letter by J.M., MD.  Dr. 
J.M. stated that he treated the Veteran for depression.  The 
Veteran related the depression to his hearing loss.  Dr. J.M. 
observed that his evaluations covered multiple life 
stressors, including hearing loss, that contributed to the 
Veteran's depressed state.  He believed that it was the 
accumulation of all the Veteran's life stressors and an 
inability to cope with them that led to the Veteran's 
depression.  

The Veteran underwent a December 2008 VA examination.  The 
examiner reviewed the claims file and interviewed the 
Veteran.  During the mental status examination, she described 
the Veteran's affect as mildly depressed.  However, the 
Veteran presented an otherwise normal mental state.  The 
examiner diagnosed a depressive disorder and opined that it 
is not at least as likely as not that the Veteran's 
depression was related to hearing loss.  She noted that the 
Veteran experienced additional several stressors unrelated to 
hearing loss.  Also, she observed that despite reporting 
hearing loss for sometime, the Veteran sought medical 
treatment for depression only after experiencing additional 
stressors.  

VA treatment records, dated March 2009, showed that the 
Veteran reported depressive symptoms.  He attributed these 
symptoms to poor hearing.  

The Veteran submitted several lay statements from family 
members and a friend attesting to the Veteran's hearing loss 
and frustrations surrounding his inability to communicate.  

At the September 2009 videoconference hearing, the Veteran 
reported that his hearing loss began in service.  During 
service, he encountered difficulty communicating and felt 
embarrassment in his reduced ability to perform job duties 
due to hearing problems.  He believed the feelings 
experienced during service were in fact depressive symptoms.  



Analysis

Service treatment records do not show complaints or treatment 
for any psychiatric disorder.  Rather, the Veteran asserts 
that feelings of embarrassment over hearing difficulties were 
the initial manifestations of depression.  

The competent medical evidence does not show that the Veteran 
has depression that is more likely related to hearing loss.  
Dr. J.M. attributed the Veteran's depression to an 
"accumulation of all his life stressors" rather than 
hearing loss alone.  The VA examiner opined that the 
Veteran's depression resulted from multiple stressors rather 
than hearing loss.  The competent medical evidence does not 
support the Veteran's contention that his service connected 
hearing loss is the most likely cause of his depression.  

Indeed, the only evidence of record supporting the Veteran's 
claim is his own lay opinion.  Even if the recent contentions 
of the Veteran could be read as claiming continuity of 
symptomatology since service, such a history is substantially 
rebutted by the opinion set forth in the December 2008 VA 
examination report and the complete absence of complaints of, 
or treatment for, any psychiatric disability either in 
service or soon thereafter.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1336-7 (Fed. Cir. 2006) (holding the Board is 
obligated to, and fully justified in, determining whether lay 
testimony is credible in and of itself, and that the Board 
may weigh the absence of contemporary medical evidence 
against lay statements).

Moreover, the Veteran has not been shown to possess the 
requisite medical training, expertise, or credentials needed 
to render a diagnosis or a competent opinion as to medical 
causation.  Accordingly, his lay opinion does not constitute 
competent medical evidence and lacks probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 
142 F.3d 1434 (Fed. Cir. 1998); YT v. Brown, 9 Vet. App. 195, 
201 (1996).

Overall, the preponderance of the evidence is against the 
Veteran's claim for service connection for depression, 
including as secondary to service connected hearing loss.  
The claim is denied.  38 C.F.R. §§ 3.303, 3.310.   


In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in a January 2007 
letter, prior to the date of the issuance of the appealed 
March 2007 rating decision.  The Board further notes this 
letter contained notice concerning how a disability rating 
and an effective date for the award of benefits are assigned 
in cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all treatment for the claimed disorder 
described by the Veteran.  Additionally, the Veteran was 
afforded a VA examination in December 2008 that was fully 
adequate for the purposes of adjudication.  The VA 
examination report reflect a full review of the claims file, 
interview of the Veteran, mental status examination, and 
medical opinions by a licensed clinical psychologist.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Service connection for depression is denied. 



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


